Case: 12-16296    Date Filed: 07/30/2013   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-16296
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:12-cr-00058-JES-SPC-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

BRANTLEY SEYMORE,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 30, 2013)

Before DUBINA, Chief Judge, HULL and JORDAN, Circuit Judges.

PER CURIAM:

      Appellant Brantley Seymore appeals his sentence of 78 months’

incarceration, which is within the middle of the guideline range. He pleaded guilty
              Case: 12-16296     Date Filed: 07/30/2013    Page: 2 of 4


to one count of distribution of heroin, in violation of 21 U.S.C. § 841(a)(1), and

one count of abetting the distribution of over 28 grams of cocaine base (crack

cocaine), in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(iii), and 846. On

appeal, Seymore argues that his sentence was substantively unreasonable under 18

U.S.C. § 3553(a) because the district court did not adequately consider facts he

presented at sentencing. Specifically, he presented to the sentencing court that he

led a relatively law-abiding life in which he was productive and gainfully

employed before his relapse into drug use and dealing.

      We review the reasonableness of a sentence under a deferential

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.

586, 597 (2007). In reviewing a sentencing decision, we must ensure both

procedural and substantive reasonableness. Id. Factors in determining procedural

reasonableness include whether the district court properly calculated the

Guidelines range, improperly treated the Guidelines as mandatory, failed to

consider the § 3553(a) factors, selected a sentence based on clearly erroneous facts,

or failed to adequately explain its chosen sentence. Id. After determining the

sentence to be procedurally reasonable, we must then consider the substantive

reasonableness of the sentence in light of the totality of the circumstances. Id.

      The district court must “impose a sentence sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

                                          2
              Case: 12-16296     Date Filed: 07/30/2013    Page: 3 of 4


the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).

In imposing a particular sentence, the court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guidelines range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution for victims. Id.

§ 3553(a)(1), (3)-(7).

      The appellant bears the burden to show that the sentence is unreasonable in

light of the record and the § 3553(a) factors. United States v. Tome, 611 F.3d

1371, 1378 (11th Cir. 2010). Although we do not automatically presume a

sentence falling within the guideline range to be reasonable, we ordinarily expect

such a sentence to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th

Cir. 2008). A sentence posed well below the statutory maximum penalty is another

indication of its reasonableness. See United States v. Gonzales, 550 F.3d 1319,

1324 (11th Cir. 2008) (holding that the sentence was reasonable in part because it

was well below the statutory maximum).

      We conclude from the record that Seymore’s 78-month sentence is

reasonable. Seymore does not argue that the district court committed any

                                          3
              Case: 12-16296     Date Filed: 07/30/2013    Page: 4 of 4


procedural error. As to substantive reasonableness, the sentence was within the

guideline range, and we accord an expectation of reasonableness to such a

sentence. Hunt, 526 F.3d at 746. Further, Seymore’s sentence of 78 months is

well below the statutory maximum for either of his crimes—20 years (240 months)

for the first, and 40 years (480 months) for the second, which further indicates that

the sentence is reasonable. Gonzalez, 550 F.3d at 1324.

      While Seymore argues that the district court failed to give due consideration

to his “law-abiding” background, the court explicitly evaluated his background,

including his previous and similar drug conviction, his violation of supervised

release due to drug use, and his various and habitual driving offenses. Moreover,

in general, “the weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court.” United States v. Williams,

526 F.3d 1312, 1322 (11th Cir. 2008) (internal quotation marks and alteration

omitted). Given Seymore’s tendency to violate the law in various ways and that

his previous 60-month sentence was insufficient to deter him from committing

future drug offenses, the district court’s sentence was reasonable in light of the

record and the § 3553(a) factors. Seymore has not met his burden to show an

abuse of discretion. Accordingly, we affirm the sentence as reasonable.

      AFFIRMED.




                                          4